         Case 2:18-cv-02823-KJM-DB Document 6 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL L. OVERTON,                                 No. 2:18-cv-2823 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14   WARDEN, CALIFORNIA HEALTH
     CARE FACILITY (C.H.C.F.) et al.,
15
                         Defendants.
16

17
             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided
19
     by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
             On January 7, 2019, the magistrate judge issued findings and recommendations, which
21
     were served on plaintiff and which contained notice to plaintiff that any objections to the findings
22
     and recommendations were to be filed within fourteen days. (ECF No. 4). Plaintiff has not filed
23
     objections to the findings and recommendations.1
24
             The court presumes that any findings of fact are correct. See Orand v. United States,
25
     602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
26
     1
27     The court notes plaintiff has filed a document styled as a “Notice re Mandate for Emergency
     Release,” ECF No. 5, but this document does not contain objections to the findings and
28   recommendations.
                                                       1
      Case 2:18-cv-02823-KJM-DB Document 6 Filed 04/24/20 Page 2 of 2

 1   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 2   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 3   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 4   supported by the record and by the proper analysis
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations issued January 7, 2019 (ECF No. 4) are
 7   ADOPTED in full; and
 8          2. This action is DISMISSED for failure to obey a court order. See Fed. R. Civ. P. 41(b);
 9   and
10          3. The clerk of court is directed to close this case.
11   DATED: April 23, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
